Citation Nr: 0213995	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-06 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized treatment received 
by the veteran while hospitalized in July 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from August 1974 to 
December 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2001 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in St. Louis, 
Missouri, which, denied the veteran's claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at the Barnes Hospital while hospitalized from July 
27, 1981, to July 31, 1981.

The veteran clarified in a March 2002 statement that he did 
not wish to appear at a hearing.  

In the veteran's May 2000 claim for reimbursement, he 
requested an increased rating for his service-connected 
hernia disability because it still affected him and his 
ability to work.  This matter is referred to the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for appropriate consideration.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In an October 1998 rating decision, the veteran was granted 
service connection for a left inguinal hernia (with a 
noncompensable rating assigned), effective April 14, 1997.  
In a statement submitted in March 2002, after the appeal had 
been sent to the Board, the veteran requested an earlier 
effective date for his service-connected hernia disability.  
The matter of an earlier effective date has not yet been 
adjudicated, and the regulations at 38 C.F.R. § 17.126 
provide that the effective date of a grant of service 
connection controls whether reimbursement for private medical 
care is authorized.  Because the veteran asserts that the 
effective date of the grant of service connection should be 
based on an application he submitted in 1976, the outcome of 
the earlier effective date claim could change the outcome of 
the claim for payment or reimbursement of medical expenses 
incurred in July 1981.  Therefore, the effective date claim 
is inextricably intertwined with the claim on appeal.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 
(1998).  As a result, the claim on appeal, payment or 
reimbursement for medical expenses, can not be decided until 
the RO has adjudicated the veteran's claim for an earlier 
effective date for the grant of service connection. 

For this reason, the RO should take appropriate steps to 
develop and adjudicate the appellant's claim of an effective 
date prior to April 14, 1997, for the grant of service 
connection for a left inguinal hernia.  If the claim is not 
resolved in the veteran's favor, the RO should assure that 
the veteran is afforded an opportunity to complete the 
procedural steps for an appeal, as outlined in 38 U.S.C.A. 
§ 7105.  After the RO adjudicates the claim of an earlier 
effective date for the grant of service connection for a left 
inguinal hernia, the VAMC should readjudicate the veteran's 
claim of payment or reimbursement for medical expenses 
incurred in connection with unauthorized treatment received 
by the veteran while hospitalized in July 1981.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the VAMC for the following actions:

1.  The VAMC should transfer the claims 
folder to the St. Louis RO in order to 
develop and adjudicate the veteran's 
claim of an earlier effective date for 
service connection for a left inguinal 
hernia.  The veteran and his 
representative must be notified of the 
result of the adjudication and informed 
of the veteran's appellate rights and all 
requirements for completing an appeal in 
accordance with the provisions of 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302 
(2001).  These requirements include a 
timely notice of disagreement, a 
statement of the case, and a timely 
substantive appeal. 

2.  After the RO develops the issue of an 
earlier effective date of service 
connection for a left inguinal hernia, 
and completes all actions necessary to 
adjudicate that claim, the RO should 
transfer the claims folder to the VAMC 
and provide the VAMC with a copy of the 
final RO decision as to the appropriate 
effective date for a grant of service 
connection for a left inguinal hernia.  
After these actions are completed, then 
the VAMC should complete any and all 
actions necessary to issue a final 
decision on the veteran's claim for 
reimbursement or payment of July 1981 
medical expenses.  If the adjudicative 
action concerning the veteran's claim for 
reimbursement or payment of medical 
expenses remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case (SSOC), and given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



